Citation Nr: 0309386	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  97-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a compensable disability rating for the 
residuals of an injury to the muscles of the abdominal wall.

2.  Entitlement to an increased disability evaluation for 
hemmorhoids, currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The appellant had active duty from April 1995 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for the abdominal 
muscle injury, and rated the residuals as non-compensable.  
The appellant perfected an appeal of the assigned rating.  In 
January 2003, the appellant presented testimony before the 
undersigned at a Travel Board hearing conducted at the RO in 
Waco, Texas.

The Board observes that by rating decision dated in June 
1996, the appellant was denied service connection for a 
gynecological disorder, then characterized as irregular 
menstrual cycles and dizziness.  The appellant did not file a 
Notice of Disagreement as to this rating decision.  By 
statement received in January 1997, the appellant stated that 
she desired to reopen her claim for a disability "to include 
gynecological conditions."  In May 1998, the RO issued a 
rating decision denying service connection for polycystic 
ovarian syndrome, including whether the disorder was 
secondary to the service-connected abdominal wall injury.  
Although the appellant filed a Notice of Disagreement as to 
the rating decision and a Statement of the Case was issued by 
the RO, the appellant has not filed a Substantive Appeal as 
to this issue.  Accordingly, because the appellant did not 
complete her appeal, the issue is not before the Board for 
review.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200; Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The record also reflects that in the June 1996 rating, the RO 
granted service connection for hemmorhoids and assigned a 
zero percent disability rating.  In the January 1997 Notice 
of Disagreement that generated the appeal relative to the 
rating of her stomach muscle disorder, the appellant also 
disagreed with the rating assigned for her hemorrhoid 
condition.  There is no indication in the record that the 
appellant withdrew this appeal.  

It is now well-settled that the filing of a Notice of 
Disagreement commences an appeal and as such is sufficient to 
confer appellate jurisdiction to the Board.  Gallegos v. 
Principi, 283 F. 3d 1309 (2002).  Accordingly the appellant's 
hemorrhoid rating claim will be remanded to the RO for 
issuance of a Statement of the Case and for other appellate 
proceedings as appropriate.  Manlincon v. West, 12 Vet. App. 
238 (1999).     


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, Nos. 02-7304, 02-
7305, 02-7316 (Fed. Cir. May 1, 2003).  For this reason the 
appellant's appeal is being remanded to the RO for the 
development of evidence that may be relevant to her appeal.

In a January 2003 hearing before the undersigned, the 
appellant testified that she had received treatment for her 
service-connected disability from the VA medical center (MC) 
and the Charlton Methodist Hospital in Dallas, Texas.  The 
records of that treatment may be material to the appellant's 
claim, and should be considered prior to determining the 
merits of her appeal.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to her claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the appellant for an injury 
to the muscles of the abdominal wall 
since June 2002, and any medical care 
providers who have treated the appellant 
for a hemorrhoid condition.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the appellant's treatment 
records from the VAMC and Charlton 
Methodist Hospital in Dallas, Texas.  
(The Board observes that an authorization 
for the release of records from Charlton 
Methodist Hospital is presently of 
record).  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect.

2.  After undertaking any additional 
development deemed appropriate, including 
if necessary a VA medical examination and 
in addition to that requested above, the 
RO should re-adjudicate the issues now in 
appellate status, including the issue of 
an increased disability evaluation for 
hemorrhoids, in accordance with the VCAA 
and other applicable law.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the appellant is advised that although 
she has reported that she has been terminated from various 
positions of employment due to her abdominal muscle 
disability, there is presently no information to substantiate 
this report.  The Board therefore advises the appellant that 
she should attempt to secure any and all employment records 
showing such terminations due to the abdominal wall 
disability or the hemmoroidal condition, as such would 
clearly be of assistance in substantiating her claims.  

The Board also takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claims.  38 C.F.R. § 3.655(b).  The appellant's cooperation 
in the RO's efforts is both critical and appreciated.  
However, the appellant is further advised that the failure to 
report for any scheduled examinations without good cause may 
result in the claims being considered on the evidence now of 
record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


